t c no united_states tax_court paul d garnett and alicia garnett petitioners v commissioner of internal revenue respondent docket no filed date ps owned interests in l l p s l l c s and tenancies in common on cross-motions for partial summary_judgment the parties request a ruling as to whether ps’ interests are subject_to the rule_of sec_469 i r c which treats losses from an interest in a limited_partnership as a limited_partner as presumptively passive held because ps did not hold their interests in the l l p s or l l c s as limited partners these interests are not subject_to the rule_of sec_469 i r c held further because ps’ interests in the tenancies in common are not interests in limited_partnerships these interests also are not subject_to the rule_of sec_469 i r c jeffrey d toberer and donald p dworak for petitioners j anthony hoefer for respondent opinion thornton judge this case is before us on the parties’ cross-motions for partial summary_judgment respondent determined the following deficiencies in and penalties on petitioners’ federal income taxes year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure the deficiencies arise largely from respondent’s disallowance of losses claimed by petitioners and attributable to their ownership interests in various limited_liability partnerships limited_liability companies and other business ventures respondent disallowed the losses under sec_469 as passive_activity_losses on the ground that petitioners did not materially participate in the activities of the business entities the parties seek summary_judgment as to whether brief amicus curiae was filed by frederick n widen of ulmer berne llp cleveland ohio petitioners’ ownership interests in the business entities are subject_to the rule_of sec_469 which places special restrictions on losses from an interest in a limited_partnership as a limited_partner summary_judgment is appropriate as to this issue because there is no genuine issue of fact and a decision can be made as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir for purposes of this disposition we set forth the following background drawn from the pleadings and affidavits produced by the parties with accompanying documents none of which are in dispute petitioners resided in nebraska when they filed their background petition during the years at issue petitioners owned interests in seven limited_liability partnerships l l p s and two limited_liability companies l l c s that were engaged in agribusiness operations primarily the production of poultry eggs and hogs petitioners also owned interests in two other business venture sec_1although it appears from the record that the ownership interests were held primarily if not entirely by petitioner husband in their cross-motions for partial summary_judgment and supporting legal memoranda the parties generally refer to the various ownership interests without distinction as belonging to both petitioners for clarity and convenience we do the same in this opinion which they characterize as tenancies in common as explained in greater detail below petitioners owned most of these interests indirectly through one or another of five separate limited_liability companies the holding l l c s a the l l p s petitioners held an interest in one l l p directly they held interests in six other l l p s indirectly through one or another of the holding l l c s the l l p s were all registered with the state of iowa they reported income and expenses on forms u s return of partnership income on schedule_k-1 partner’s share of income credits deductions etc each l l p identified the relevant holding l l c or petitioner husband mr garnett as a limited_partner 2the holding l l c s were garnett family farms l c gff garnett family farms i l c gff i garnett family farms ii l l c gff ii garnett family farms iii l l c gff iii and garnett family farms iv l l c gff iv under iowa law a limited_liability_company may be denoted by either l c or l l c at the end of its name see iowa code ann sec 490a west 3petitioners owned directly an 11-percent interest in quality poultry eggs l l p qpe 4petitioners owned interests in l l p s indirectly through their ownership interests in the holding l l c s as follows gff owned an 11-percent interest in elite pork partnership l l p gff i owned a 5-percent interest in center fresh egg farm l l p gff ii owned a 10-percent interest in cedar valley egg farm l l p gff iii owned 5-percent interests in both fremont farms of iowa l l p and poweshiek county pullets l l p and gff iv owned a 10-percent interest in iowa quality pullets l l p the l l p agreements generally provided that each partner would actively participate in the control management and direction of the partnership’s business the l l p agreements also generally provided that no partner would be liable for the partnership’s debts or obligations unless otherwise required by iowa law b the l l c s petitioners held in addition to their interests in the holding l l c s a 66-percent interest in one l l c directly and a 12-percent interest in another l l c through one of the holding l l c s these two l l c s like the holding l l c s were organized and operated under iowa law they reported income and expenses on forms on schedule_k-1 each l l c identified the relevant holding l l c or mr garnett as a limited_liability_company member the l l c operating agreements generally provided that business was to be conducted by a manager with exclusive authority to act for the company the manager was to be selected by majority vote of the l l c ’s members and had the responsibility among others to effectuate the regulations and decision of the members petitioners were not 5petitioners owned directly an interest in fremont farms l c petitioners owned an interest in single poultry source l l c indirectly through gff iv 6the record does not reflect the manner of the holding l l c s’ tax reporting managing members of the two l l c s that were not holding l l c s c other business ventures petitioners also owned indirectly through one of the holding l l c s interests in two other business entities grd i and grd ii petitioners represent and respondent has not disputed that grd i and grd ii were de_facto partnerships in iowa holding title as tenants-in-common among three partners hereinafter the tenancies in common on their respective forms for grd i and grd ii the type of entity is listed as tenants in common the principal business activity is listed identically as rental real_estate on schedules k-1 gff i is shown as holding a one-third share in both grd i and grd ii gff i is identified as a general_partner of grd i and as a limited_partner of grd ii d petitioners’ tax returns and the notice_of_deficiency on their joint federal_income_tax returns for and petitioners reported income and losses from their interests in the l l c s including the holding l l c s and the l l p s in the notice_of_deficiency respondent disallowed 7the record indicates that petitioner husband was the manager of gff i and gff ii but does not indicate the manager of the three other holding l l c s 8petitioners held these interests indirectly through gff i insofar as the record reveals grd i and grd ii are the actual names rather than mere acronyms certain of these claimed losses on the ground that petitioners had failed to meet the material_participation requirements of sec_469 discussion a passive_activity losse sec_1 in general sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers passive losses disallowed in one year generally may be carried over to the next year sec_469 generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 the regulations provide seven exclusive tests for material_participation in an 9respondent also disallowed some claimed losses on the additional ground that they were from rental activities determined to be per se passive activities under sec_469 activitydollar_figure sec_1_469-5t temporary income_tax regs 10the regulations provide that an individual generally will be treated as materially participating in an activity during a year if and only if the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date fed reg date special rule for certain limited_partnership interests the heart of the controversy before us is sec_469 which presumptively treats losses from certain limited_partnership interests as passive sec_469 provides interests in limited_partnerships except as provided in regulations no interest in a limited_partnership as a limited_partner shall be treated as an interest with respect to which a taxpayer materially participates temporary regulations were promulgated in but have never been made finaldollar_figure the temporary regulations permit a taxpayer to establish material_participation in a limited_partnership but constrain the taxpayer to only three of the seven regulatory tests that ordinarily are availabledollar_figure sec_1_469-5t and temporary income_tax regs fed reg date the temporary regulations provide sec_7805 provides any temporary_regulation shall expire within years after the date_of_issuance of such regulation this provision which was enacted in applies to any temporary_regulation issued after date technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3735 the temporary regulations involved herein were issued date before the effective date of sec_7805 12for the holder of an interest in a limited_partnership subject_to sec_469 the exclusive tests for establishing material_participation are the first fifth and sixth tests described supra note see sec_1_469-5t temporary income_tax regs fed reg date e treatment of limited partners-- general_rule -- except as otherwise provided in this paragraph e an individual shall not be treated as materially participating in any activity of a limited_partnership for purposes of applying sec_469 and the regulations thereunder to-- i the individual’s share of any income gain loss deduction or credit from such activity that is attributable to a limited_partnership_interest in the partnership and ii any gain_or_loss from such activity recognized upon a sale_or_exchange of such an interest exceptions --paragraph e of this section shall not apply to an individual’s share of income gain loss deduction and credit for a taxable_year from any activity in which the individual would be treated as materially participating for the taxable_year under paragraph a or of this section if the individual were not a limited_partner for such taxable_year limited_partnership interest-- i in general -- except as provided in paragraph e ii of this section for purposes of sec_469 and this paragraph e a partnership_interest shall be treated as a limited_partnership_interest if-- a such interest is designated a limited_partnership_interest in the limited_partnership agreement or the certificate of limited_partnership without regard to whether the liability of the holder of such interest for obligations of the partnership is limited under the applicable state law or b the liability of the holder of such interest for obligations of the partnership is limited under the law of the state in which the partnership is organized to a determinable fixed amount for example the sum of the holder’s capital contributions to the partnership and contractual obligations to make additional capital contributions to the partnership ii limited_partner holding general_partner interest --a partnership_interest of an individual shall not be treated as a limited_partnership_interest for the individual’s taxable_year if the individual is a general_partner in the partnership at all times during the partnership’s taxable_year ending with or within the individual’s taxable_year or portion of the partnership’s taxable_year during which the individual directly or indirectly owns such limited_partnership_interest sec_1_469-5t temporary income_tax regs fed reg date b the issue presented the issue presented by the cross-motions for partial summary_judgment is whether petitioners’ interests in the l l p s l l c s other than the holding l l c s and tenancies in common hereinafter collectively the companies should be considered interests in limited_partnerships as a limited_partner so as to be treated as presumptively passive under the special rule_of sec_469dollar_figure c the parties’ contentions in their motion for partial summary_judgment petitioners contend that sec_469 is inapplicable because none of the companies was a limited_partnership and because petitioners are considered to be general partners rather than limited partners in the companies petitioners rely upon gregg v united 13the parties seek a ruling only with respect to the companies other than the holding l l c s respondent asserts and petitioners do not dispute that for purposes of applying sec_469 in this case the intervening interests of the holding l l c s are to be disregarded respondent states that petitioners mostly held their interests indirectly through garnett family farm entities is of no consequence in the light of the parties’ seeming agreement on this point we need not and do not consider further the extent to which the nature of an ownership_interest in an intervening entity might be material in applying sec_469 states 186_fsupp2d_1123 d or which held that the special rule_of sec_469 did not apply to a member of an l l c formed under oregon law in his cross-motion for partial summary_judgment respondent contends primarily that sec_469 applies to petitioners’ interests in the companies because they meet the definition of a limited_partnership_interest set forth in the temporary regulations respondent further contends that petitioners’ interests were not ‘general partner’ interests as that term is commonly used respondent contends that gregg v united_states supra was decided incorrectly d the l l p s and l l c s14 we can be certain that when it enacted sec_469 in congress did not have l l p s specifically in mind since l l p s did not come into existence until see bromberg ribstein partnership sec_1 b similarly it is doubtful that congress had l l c s specifically in mind since only one state wyoming had an l l c statute in id sec_1 b the temporary regulations promulgated in make no explicit reference to l l p s or l l c s the question is whether sec_469 nevertheless applies to them because 14because the treatment of petitioners’ interests in the tenancies in common raises special considerations we consider them separately infra our analysis is informed by differences among limited_partnerships l l p s and l l c s we start there background limited_partnerships l l p s and l l c s limited_partnerships have two classes of partners general and limiteddollar_figure see iowa code ann sec west bromberg ribstein supra sec_1 b general partners typically have management power and personal liability while limited partners lack management powers and enjoy immunity from liability for debts of the partnership bromberg ribstein supra sec_1 b limited partners are typically passive investors id a fundamental concept of limited_partnerships is that a limited_partner may lose limited_liability by taking part in control of the partnership see bromberg ribstein supra sec_11 c dollar_figure an l l p is a general_partnership that by making a filing or registration has obtained a form of limited_liability for it sec_15in iowa limited_partnerships are formed under the iowa uniform_limited_partnership_act or revised_uniform_limited_partnership_act see iowa code ann sec west under iowa law the term limited_partner is generally used only for limited partners in a limited_partnership formed under these statutes id 16the iowa uniform_limited_partnership_act as enacted in provided that a limited_partner who takes part in control loses limited_liability bromberg ribstein partnership sec_11 b the iowa revised_uniform_limited_partnership_act in its enactment and again in its amendments softened this rule by reducing the scope of a limited partner’s liability for taking part in control see id sec_11 c and d general partnersdollar_figure bromberg ribstein supra sec_1 b in other respects an l l p is generally subject_to the provisions of the applicable general_partnership statute id see iowa code ann sec 486a west a limited_liability partnership continues to be the same entity that existed before the filing of a statement of qualification consequently members of an l l p are not statutorily restricted from participating in management see iowa code ann secs 486a 486a west an l l c is essentially a hybrid of the corporate and partnership forms of business bromberg ribstein supra sec_1 b dollar_figure l l c members can participate directly in management but have limited_liability for the company’s debts and liabilities see generally iowa code ann ch 490a west bromberg ribstein supra sec_1 b notwithstanding these differences among limited_partnerships l l p s and l l c s they are all generally treated for federal_income_tax purposes as partnerships see sec_761 see generally 488_f3d_100 2d cir 484_f3d_372 6th cir med practice solutions llc v 17in iowa an l l p is formed under the iowa uniform_partnership_act see iowa code ann sec 486a west iowa code ann sec 490a west defines an l l c as an unincorporated association having one or more members and organized under or subject_to this chapter commissioner t c sec_1_761-1 income_tax regs sec_301_7701-2 proced admin regs under the so-called check-the-box_regulations certain eligible_business entities including many domestic l l c s and l l p s can elect to be treated as corporations sec_301_7701-3 proced admin regs such an election is effective for federal tax purposes including application of the rules in sec_469 sec_301_7701-3 proced admin regs insofar as the record reveals none of the companies involved herein elected to be treated as a corporation pursuant to these regulations l l p and l l c interests as limited_partnership interests under the temporary regulations acknowledging that differences exist among limited_partnerships l l p s and l l c s respondent contends that under the temporary regulations the differences are irrelevant respondent contends that the sole relevant consideration is that petitioners enjoyed limited_liability with respect to their ownership interests because of this limited_liability respondent contends each l l p and l l c interest in question is a limited_partnership_interest under the temporary regulations see sec_1_469-5t temporary income_tax regs supra according to respondent this ends the matter respondent’s contentions however overlook the fact that the operative condition for applying sec_469 is not simply that there be an interest in a limited_partnership but an interest in a limited_partnership as a limited_partner sec_469 emphasis added the code and regulations provide no general definition of limited_partner dollar_figure petitioners suggest we should interpret the term literally to mean nothing more nor less than a limited_partner in an entity that is classified as a limited_partnership under applicable state law under such a literal reading they suggest a member of an l l p or an l l c could not be a limited_partner because neither an l l p nor an l l c is strictly speaking a limited_partnership we are not convinced however that such a narrow construction is appropriate although not free of ambiguity the legislative_history suggests that congress contemplated that the secretary would have regulatory authority to treat substantially equivalent entities as limited_partnerships for purposes of sec_469dollar_figure s rept pincite c b 19certain proposed_regulations define limited_partner solely for purposes of sec_1402 and the regulations thereunder dealing with self-employment_tax sec_1 a - h proposed income_tax regs fed reg date these proposed_regulations do not expressly address the treatment of an l l p or l l c member 20as petitioners point out this quoted senate report phrase occurs in explaining the introductory language of sec_469 except as provided in regulations which authorizes regulatory exceptions to the general_rule of sec_469 that treat certain interests in limited_partnerships as presumptively passive petitioners suggest that congress never intended the secretary’s authority to be used to expand the reach of sec_469 to entities other than limited_partnerships the continued vol as a corollary it would appear that congress also contemplated that at least some ownership interests in such substantially equivalent entities might be treated as interests held by limited partners at first glance it might seem the temporary regulations accomplish this result with respect to an ownership_interest in an l l p or an l l c insofar as sec_1_469-5t temporary income_tax regs supra would appear to treat such an continued senate report states in relevant part under the bill the secretary_of_the_treasury is empowered to provide through regulations that limited_partnership interests in certain circumstances will not be treated other than through the application of the general facts_and_circumstances_test regarding material_participation as interests in passive activities the exercise of such authority might also be appropriate where taxpayers sought to avoid limited_partnership status with respect to substantially equivalent entities s rept pincite 1986_3_cb_1 emphasis added it is unclear whether the senate report as drafted makes the point for which it was intended suspicions are heightened by the fact that in the general explanation of the tax_reform_act_of_1986 pincite j comm print published several months after the enactment of the tax reform act the staff of the joint_committee on taxation reproduced the quoted sentences almost verbatim but changed the words such authority to the arguably less restrictive regulatory authority more pertinently the context of the sentences in question addressing concerns about abusive efforts to avoid limited_partnership status seems to support a broader reading than petitioners favor interest as a limited_partnership_interest if the general_partner exception applies however then the ownership_interest shall not be treated as a limited_partnership_interest sec_1_469-5t temporary income_tax regs supra the general_partner exception the question then is whether the general_partner exception applies the general_partner exception as indicated by its caption limited_partner holding general_partner interest the general_partner exception clearly applies to situations where a partner in a state law limited_partnership possesses dual limited and general_partnership interests sec_1_469-5t temporary income_tax regs supra by its terms however the general_partner exception is not expressly confined to such a situation and respondent makes no argument that it should be so confineddollar_figure in particular respondent does not contend that the general_partner exception i sec_21as a practical matter it would not appear that the general_partner exception would be of much consequence as applied to a state law limited_partnership in which the general_partner does not also hold a limited_partner interest because a general_partner interest would appear unlikely to be characterized as a limited_partnership_interest under sec_1_469-5t temporary income_tax regs fed reg date the general_partner exception would appear generally unnecessary if the general_partner did not also possess a limited_partner interest if we seek however to apply the temporary regulations to an entity like an l l p or an l l c which has a single type of ownership_interest that does not correspond squarely to either a limited_partner interest or a general_partner interest but instead reflects aspects of each the general_partner exception takes on heightened significance categorically unavailable to members of l l p s or l l c s rather respondent appears to suggest that the availability of the general_partner exception depends upon the extent of authority and control that the l l p or l l c member enjoys the temporary regulations do not define the term general_partner nor is a general definition of general_partner found in the code or elsewhere in the regulationsdollar_figure citing 263_us_553 respondent contends that in common usage the term general_partner means one who has authority actual or apparent to act for and bind the copartnership 22the term general_partner is used multiple times in the code and the regulations but without a general definition in certain contexts the term refers specifically to a general_partner in a limited_partnership see eg sec_2701 sec_1_280g-1 q a-7 e example proposed income_tax regs sec_1_368-2 example proposed income_tax regs fed reg date more commonly however general_partner seems to refer more broadly to any partner whether or not in a limited_partnership other than a limited_partner see eg sec_465 sec_736 sec_988 sec_6231 sec_1_42-2 sec_1_904-4 example income_tax regs sec_1 a - 1t c i a a -2t c ii temporary income_tax regs fed reg date 23we are not persuaded that 263_us_553 provides the all-purpose definition of general_partner which respondent claims to discover there the holding in giles was that would-be limited partners in a failed limited_partnership were not liable as general partners under the uniform general_partnership act then in effect in illinois because the facts and circumstances indicated they did not intend to become general partners the court in giles was less concerned with the definition of a general_partner than with the existence of a partnership that is not the concern presented here to the continued petitioners contend and respondent does not dispute that under iowa law they were not precluded from actively participating in the management and operations of the l l p s and l l c s nor does respondent dispute that petitioners were given at least some role to play in the management of the l l p s and l l c s respondent contends however that these circumstances do not suffice to classify petitioners as general partners because the partnership agreements here did not give petitioners the authority to take action on behalf of the partnerships as a general_partner would nor did petitioners function like they were general partners consequently in determining the applicability of sec_469 respondent suggests that we should make threshold factual inquiries into the nature and extent of petitioners’ authority to act on behalf of the l l p s and the l l c s these threshold factual inquiries however seem closely akin to factual inquiries appropriately made under the general tests for material_participation to import them into the per se rule_of continued contrary respondent’s arguments for applying sec_469 presuppose that the l l p s and the l l c s are to be treated as partnerships and that petitioners are to be treated as partners for federal_income_tax purposes 24if we were to agree with respondent’s test for applying the general_partner exception which we do not we would conclude that there are genuine issues of material fact as to the nature and extent of petitioners’ authority and involvement with the l l p s and the l l c s sec_469 would tend we believe to blur that special rule and the general rules for material_participation in a manner that is at odds with the statutory framework and legislative intent the legislative_history sets forth special considerations that pertained in treating limited_partnership interests as presumptively passive under sec_469 since a limited_partner generally is precluded from participating in the partnership’s business if he is to retain his limited_liability status the committee believes it should not be necessary to examine general facts and circumstances regarding material_participation in this context s rept supra pincite c b vol pincite similarly the legislative_history states in general under relevant state laws a limited_partnership_interest is characterized by limited_liability and in order to maintain limited_liability status a limited_partner as such cannot be active in the partnership’s business id pincite c b vol pincite thus while limited_liability was one characteristic of limited partners that congress considered in the enactment of sec_469 it clearly was not as respondent suggests the sole or even determinative consideration to the contrary the more direct and germane consideration was the legislative belief that statutory constraints on a limited partner’s ability to participate in the partnership’s business justified a presumption that a limited_partner generally does not materially participate and made further factual inquiry into the matter unnecessary we do not believe that this rationale properly extends to interests in l l p s and l l c s as previously discussed members of l l p s and l l c s unlike limited partners in state law limited_partnerships are not barred by state law from materially participating in the entities’ business accordingly it cannot be presumed that they do not materially participate rather it is necessary to examine the facts and circumstances to ascertain the nature and extent of their participation that factual inquiry is appropriately made we believe pursuant to the general tests for material_participation under sec_469 and the regulations thereunder we anticipate that this examination will occur in subsequent phases of this proceeding accordingly with appropriate regard for the legislative purpose of sec_469 we conclude that petitioners held their ownership interests in the l l p s and the l l c s as general partners within the meaning of the temporary regulations in doing so we recognize that petitioners’ status in these entities differs significantly from the status of general partners in state law limited_partnerships but we also recognize that their status differs significantly from that of limited partners in state law limited_partnerships the need to pigeonhole the ownership interests as either general_partner interests or limited_partner interests arises in the first instance from the fiction of treating an l l p or an l l c as a limited_partnership under sec_1_469-5t temporary income_tax regs supra inasmuch as classifying an l l p or l l c interest as a limited_partnership_interest entails a departure from conventional concepts of limited_partnerships it similarly entails we believe a departure from conventional concepts of general partners and limited partners in the final analysis and absent explicit regulatory provision we conclude that the legislative purposes of the special rule_of sec_469 are more nearly served by treating l l p and l l c members as general partners for this purpose see 186_fsupp2d_1123 d or holding that sec_469 did not apply to oregon l l c members conclusion we conclude and hold that petitioners’ ownership interests in the l l p s and the l l c s are excepted from classification as limited_partnership interests under the temporary regulations by operation of the general_partner exception accordingly petitioners’ ownership interests in the l l p s and the l l c s are not subject_to the special rule_of sec_469 in reaching this result we emphasize that we do not invalidate the temporary regulations in any respect but simply decline to fill any gap therein to reflect respondent’s litigating position in this case see 108_tc_107 respondent’s litigating position is not afforded any more deference than that of petitioners that is especially so here where respondent did not publish her position prior to this controversy e the tenancies in common as previously indicated respondent has not disputed petitioners’ assertion that grd i and grd ii were tenancies in common as characterized on their forms nor does respondent expressly argue for any other characterization of these entities we treat respondent as having conceded that grd i and grd ii were tenancies in commondollar_figure in his cross-motion for partial summary_judgment respondent makes no express argument apart from his arguments regarding l l p s and l l c s for treating an interest in a tenancy_in_common as an interest in a limited_partnership pursuant to 25the parties apparently agree that the tenancies in common should be recognized as separate business entities cf sec_301_7701-1 proced admin regs mere co-ownership_of_property that is maintained kept in repair and rented or leased does not constitute a separate_entity for federal tax purposes by contrast a joint_venture may create a separate_entity where the co-owners carry on a trade business financial operation or venture and divide the profits therefrom sec_469 and the regulations thereunderdollar_figure in particular respondent has not asserted and the record does not suggest that these interests were designated limited_partnership interests as provided in sec_1_469-5t temporary income_tax regs supra nor has respondent expressly argued that petitioners’ liability with respect to either of these interests was limited to a determinable fixed amount within the meaning of sec_1_469-5t temporary income_tax regs supradollar_figure we conclude and hold that petitioners’ interests in grd i and grd ii are not interests in limited_partnerships within the meaning of sec_469 perforce it follows that petitioners did not hold their interests in the joint tenancies as limited partners f alleged reporting inconsistencies respondent observes that with one exception the schedules k-1 that the companies issued to petitioners or the relevant 26in his cross-motion for partial summary_judgment respondent reserves as an additional basis for disallowing petitioners’ losses from grd i and grd ii and possibly other entities that their activities were per se passive rental activities pursuant to sec_469 with regard to this issue there are genuine issues of material fact this issue is not within the scope of the parties’ cross-motions for partial summary_judgment and we do not consider it further herein 27respondent has not argued that petitioners enjoyed limited_liability with respect to their interests in the tenancies in common by virtue of the fact that they held the interests indirectly through a holding l l c to the contrary as previously noted respondent contends that it is of no consequence that petitioners held interests indirectly through the holding l l c s holding l l c described the interests as something other than that of a general_partner dollar_figure in particular the schedules k-1 for the subject l l p s and for one of the tenancies in common gff ii described each interest as that of a limited_partner the schedules k-1 for the two l l c s that were not holding l l c s described each interest as that of a limited_liability_company member respondent contends that petitioners obtained a tax_benefit by failing to designate their interests as general_partner interests in that they thereby avoided self-employment_tax pursuant to sec_1402 which excludes from self- employment earnings certain distributive shares of a limited_partner petitioners contend that they or the holding l l c s were listed as limited partners on the l l p s’ schedules k-1 only because schedule_k-1 does not list limited_liability partner as one of the check-the-box optionsdollar_figure with respect to the l l c s’ schedules k-1 we see no irregularity or inconsistency in the interests’ being listed as those of a limited_liability_company member in any event respondent concedes that the manner in which the schedules k-1 28one of the tenancies in common grd i described the holding l l c ’s gff i’s interest as general_partner 29petitioners have not expressly offered an explanation as to why gff i identified the holding l l c ’s interest as general_partner while gff ii identified the holding l l c ’s interest as limited_partner described the interests does not conclusively establish that petitioners held limited_partnership interests respondent does not assert that petitioners are collaterally estopped or constrained by any duty_of_consistency from asserting in this proceeding that they did not hold interests as limited partners for purposes of sec_469 in neither the notice_of_deficiency nor the answer has respondent asserted any deficiency attributable to underpaid self-employment taxes in these circumstances we are not persuaded that the alleged inconsistencies in the manner in which petitioners’ interests were listed on the schedules k-1 are material nor has respondent otherwise set forth specific facts to show that there is a genuine issue of material fact requiring trial as to the application of sec_469 see rule d accordingly we shall grant petitioners’ motion for partial summary_judgment and deny respondent’s motion for partial summary_judgment an appropriate order will be issued
